Citation Nr: 9920539	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-09 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to January 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: diabetes mellitus with peripheral neuropathy, 
rated as 60 percent disabling; and impotence, rated as 
noncompensably disabling.

2.  The veteran's service-connected disabilities currently 
preclude all substantially gainful employment which he might 
be reasonably expected to obtain and retain.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1966 rating decision, service connection was granted 
for diabetes mellitus, and a 20 percent disability rating was 
assigned.  In an August 1983 rating decision, a 60 percent 
evaluation for diabetes mellitus was assigned.  


In July 1986, it was noted that the veteran planned to enroll 
in electronics school that month.  In October 1986, it was 
noted that the veteran had returned to a nursing career 
because the electronics school "did not work out."

In a May 1988 statement, a former employer of the veteran 
indicated that the veteran was employed as a nurse at their 
facility from December 1977 to November 1987.  The employer 
indicated that the veteran was put "on call" in November 
1987 because he had difficulty getting to work and 
maintaining his duties as a nurse due to his diabetes 
mellitus.  

In June 1988, an administrative law judge for the California 
Unemployment Insurance Appeals Board found that the veteran 
was disabled with the meaning of the state's unemployment 
insurance code.  Specifically, the adjudicator found that, 
although many diabetics work, the veteran was unable to 
perform his customary work because of an illness that, in his 
case, proved difficult to control.

In September 1988, the veteran voluntarily surrendered his 
driver's license.

In a September 1988 statement, a former co-worker of the 
veteran, also a registered nurse, indicated that the veteran 
had numerous hypoglycemia reactions.  She noted that, had she 
not intervened on many occasions, the veteran probably would 
have become comatose and possibly would have had a seizure.  
She reported that the veteran was unable to perform his 
duties and that he would have endangered his patients if he 
had tried to perform his duties.

In a January 1989 statement, a former employer of the veteran 
indicated that the veteran had a severe hypoglycemic reaction 
during his initial employment interview in September 1988.  
The employer indicated that the veteran had worked for that 
business on a part-time basis, but that there was very 
limited success.  

Specifically, the veteran's capacity to function was short-
lived because he would go into a hypoglycemic condition.  The 
employer also noted that the veteran had needed constant 
surveillance.  The employer stated that the veteran should 
not work because of his medical condition.  

In a January 1989 statement, a private doctor, a Dr. L., 
noted that the veteran had labile diabetes with fluctuating 
blood sugar and frequent hypoglycemia episodes.  The 
physician opined that the veteran had been disabled since 
October 1988 and that he was still disabled and unemployable.  
In an undated statement, a hospital indicated that, even 
though there was a shortage of nurses, they were unable to 
hire the veteran as a licensed vocational nurse (LVN) because 
of the recommendation of Dr. L.

In a January 1990 decision, the Board denied the veteran's 
claims for an increased rating for diabetes mellitus and for 
a total rating based on individual unemployability.

In September 1991, a co-worker of the veteran, who was a 
registered nurse, submitted a statement.  The co-worker 
indicated that the veteran would be confused and disoriented 
two to three times a week when his blood sugar was low.  The 
co-worker also noted that the veteran's condition had 
deteriorated in the past four to five months.  The co-worker 
also indicated that, when the veteran's blood sugar level was 
up, he functioned very well as a LVN and as a medical records 
person.

In a September 1991 statement, a former employer of the 
veteran indicated that the veteran had worked for that entity 
for the past seven months.  The employer noted that in the 
past three months the veteran had more episodes in which he 
was physically at work, but from a mental standpoint he was 
just going through the motions.  In particular, the veteran 
would start looking at a chart but would have no idea what he 
was looking at or why he was looking at it.  The 
administrator asserted that there was no warning when the 
veteran's diabetes would get out of line.  She said that the 
veteran would become incoherent and would file paperwork in 
the first available chart.  

The employer indicated that the veteran had good knowledge of 
all nursing aspects of medical records and that he did his 
job well when his blood sugar was at the proper level.  The 
administrator stated that the veteran began having more 
periods of confusion than periods of functioning at his 
normal mental ability.  Therefore, the employer felt that the 
veteran was no longer able to perform the necessary duties 
with the consistency that was required for the position of 
medical records designee.  

In his July 1992 claim for a total rating based on individual 
unemployability, the veteran reported that he had last worked 
in September 1991 as a vocation nurse dealing with medical 
records.

In August 1992, the veteran underwent a private psychiatric 
examination.  A major affective disorder was diagnosed.  The 
examiner indicated that he had reviewed other records 
revealing that the veteran had an organic mood syndrome that 
was due to a metabolic factor: insulin dependent diabetes 
mellitus.  The examiner also noted that a prior computed 
tomography (CT) scan and neurological evaluation revealed no 
abnormalities.  The psychiatrist opined that the veteran's 
cognitive impairment was predominantly secondary to 
"metabolic" factors and not to purely neurological factors.  
It was noted that the veteran was totally disabled from any 
and all occupations. 

In September 1992, the veteran was afforded a VA diabetes 
mellitus examination.  It was noted that the veteran had low 
blood sugar more than once a week.  He had gained weight 
gradually on the present regime.  He had had anal pruritus, 
but it was not currently present. 

The veteran also underwent a VA neurological examination in 
September 1992.  It was noted that the veteran had mild 
peripheral neuropathy in both lower extremities of the type 
that was common for a 27-year diabetic.  However, 
dysesthesia, paresthesia, and excess pain were not present.  

With regard to the veteran's concentration problem, the 
examiner indicated that it was difficult to attribute it to a 
neurological cause since there was no evidence of 
abnormalities on the CT scan or the electroencephalogram 
(EEG).

In September 1992, Social Security disability benefits were 
granted, effective March 1992.  It was noted that the veteran 
had been disabled since September 1991.

In a December 1992 statement from a senior vocational 
rehabilitation counselor with the Department of 
Rehabilitation of the State of California, it was noted that 
the veteran had applied for services with that agency to 
determine his feasibility for employment.  It was noted that, 
based on the medical evaluations, the veteran was not a 
feasible candidate for employment and that, therefore, he was 
not eligible for services from the Department of 
Rehabilitation.

Also, VA outpatient treatment records from late December 1992 
to June 1993 revealed that the veteran was having fewer 
severe hypoglycemic episodes.

On June 1993 VA psychiatric examination, dysthymic disorder 
was diagnosed.  The examiner noted that the psychosocial 
stressors were moderate to severe because of the veteran's 
depression, memory loss, and inability to work.  The 
psychiatrist indicated that a problem with concentration and 
memory could be associated with depression.  The examiner 
opined that there was no definitive relationship between the 
veteran's diabetes and depression.  

In September 1993, the veteran's treating private physician 
submitted a statement.  The doctor indicated that he had been 
treating the veteran since October 1987.  The physician 
opined that the veteran was currently disabled because of his 
diabetes mellitus.  The physician noted that the veteran had 
a chronic, ongoing, rather severe depression.  It was also 
noted that the veteran was in a very tenuous status with 
regard to his blood sugar and that even small amounts of 
exertion at times could cause rather severe hypoglycemic 
reactions.  The doctor opined that the veteran was totally 
debilitated and was incapable of maintaining employment in 
any capacity.

In October 1993, the veteran's treating VA physician noted 
that any cognitive deficits, if present, were likely due to 
recurrent hypoglycemic episodes.

Later that month, the veteran underwent a VA psychological 
consultation.  It was noted that the veteran did not appear 
to perform to the best of his ability on the psychological 
testing.  The examiners opined that the results of the 
testing and the clinical interview indicated that the veteran 
was likely to be malingering his memory impairment for 
unknown reasons.  The Axis I diagnosis was malingering.  
 
In July 1994, the veteran's treating VA physician, who was a 
Chief of Endocrinology, Diabetes and Metabolism at a VA 
medical center, provided a statement regarding the veteran's 
medical condition.  The doctor said that the veteran did not 
have any evidence of major microvascular (eyes, kidneys) or 
macrovascular (coronary artery, cerebrovascular, peripheral 
vascular) complications of diabetes.  The veteran had 
peripheral sensory and autonomic neurologic complications of 
diabetes.  The physician opined that the veteran's greatest 
problem was the instability of glucose concentrations, also 
known as "brittle diabetes."  

The doctor explained that the term brittle meant rapid, 
exaggerated swings in the blood glucose.  That situation may 
occur due to noncompliance with a prescribed regimen of 
insulin, diet, and exercise.  However, the physician noted 
that there was no evidence that noncompliance was the cause 
of his large swings in glucose.  The doctor noted that the 
veteran had been on an insulin pump treatment, which improved 
the control of his blood sugars.  

Nonetheless, that therapy resulted in significant repeated 
episodes of major hypoglycemia, which led to significant, 
albeit temporary, cognitive deficits.  The treatment was 
discontinued because of the unacceptable severity and 
frequency of hypoglycemia, and the number of hypoglycemic 
episodes decreased.  Nevertheless, the veteran remained quite 
"brittle" and lacked good "control" with regard to his 
blood sugar.

With regard to his employability, the VA doctor noted that, 
with the current environment of high insurance costs, it 
would be difficult for a well-controlled, stable, young 
diabetic with no complications to obtain employment and that 
there would be restrictions on a young diabetic's employment.  
The physician indicated that the restrictions would be more 
significant for a "brittle" diabetic, such as the veteran.  
The doctor noted that, with regard to the veteran, there was 
well-documented evidence of the degree of glucose swings and 
associated hypoglycemic episodes.  The physician opined that 
the frequent hypoglycemic episodes would make it difficult, 
if not impossible, for the veteran to get and maintain 
employment.

VA outpatient treatment records from 1994 revealed that the 
veteran's glucose control was erratic.

In a February 1995 rating decision, service connection was 
granted for impotence as secondary to the service-connected 
diabetes mellitus, and a noncompensable rating was assigned.

At a May 1995 hearing held at the RO before a hearing 
officer, the veteran testified that he was a licensed 
practical nurse and that he was released from his last job 
because of misfiling records and reports.  Hearing Transcript 
(T.) 5.  He said that his confusion was related to diabetes 
and that he had not worked since September 1991.  Id. at 6.  
 
In a July 1995 hearing officer's decision, special monthly 
compensation was granted for loss of a creative organ.

In September 1995, the VA doctor who submitted the July 1994 
statement wrote another statement regarding the veteran's 
medical condition.  The physician reported that there had 
been little change in the veteran's condition since his last 
letter.  However, despite multiple modifications of his 
insulin therapy, the veteran continued to have "brittle 
diabetes" with variations in his blood sugars from severe 
hypoglycemia to severe hyperglycemia.  

The doctor noted that, while hyperglycemia potentially had 
dire long-term consequences (such as diabetic eye and kidney 
disease), hypoglycemic episodes made it difficult to get and 
maintain employment.  The physician indicated that this 
proposition was especially true in the veteran's case because 
he had "hypoglycemia unawareness," which was a condition of 
unknown cause that was frequently in longer-term diabetics.  
In the veteran's case, he would have no premonitory symptoms 
or physical warning of hypoglycemia.  As such, the first 
symptoms were cognitive deficits or behavioral changes, and, 
at that point, a patient would almost always need external 
help to correct the hypoglycemia.  The doctor also opined 
that the veteran had a situational depression, which was 
caused by the combination of his brittle diabetes and his 
inability to work.

VA outpatient treatment records from December 1996 revealed 
that the veteran's glucose remained erratic, with no apparent 
pattern, as had always been the case.

On a March 1997 VA general medical examination, the physician 
opined that the veteran was unemployable because of his 
multiple medical problems to include the following: 
neuropathy with numbness of the lower extremities to almost 
the level of the knees; labile blood glucose, controlled with 
multiple insulin injections; and a bipolar psychiatric 
disorder.

On a March 1997 VA diabetes mellitus examination, it was 
noted that the veteran had ketoacidosis on one occasion in 
1972, but that he now had hypoglycemic reactions two or three 
times a month.  He followed a diabetic diet regimen, and his 
weight had been stable at 173 pounds over the past year.  The 
veteran denied having anal pruritus; with regard to possible 
vascular deficiencies, he had satisfactory pulses.  There was 
no known or definite retinopathy.  The veteran took insulin 
every day.  

The veteran was afforded another VA diabetes mellitus 
examination in January 1998.  The veteran reported that he 
had two hypoglycemic episodes a week.  He said that he 
followed a diabetic diet regimen and that his weight had been 
stable for the past year.  

The veteran asserted that moderate physical activity 
precipitated a hypoglycemic episode.  He denied having any 
known cardiac disease or claudication.  The veteran indicated 
that he had had a history of numbness in the lower 
extremities to the mid-calf areas for the past four years.  
He reported that, although he visited a diabetic care 
provider once every three months, his spouse was a registered 
nurse and gave him Glucagon.  The veteran indicated that he 
occasionally had anal pruritus.  The diagnosis was insulin 
dependent diabetes mellitus with retinopathy and neuropathy.  
Specifically, the examiner noted that the veteran had early 
retinopathy and decreased sensation in the lower extremities.  
The physician also indicated that patients can have diabetes 
mellitus without severe depression, but that the veteran may 
have become depressed because of his medical problems.  

The veteran underwent another VA psychiatric examination in 
February 1998.  The doctor noted that the psychological 
assessment revealed very poor skill levels in terms of 
memory, which would lead to a recommendation that the veteran 
was incompetent for VA purposes.  Schizoaffective disorder, 
depressed type, was diagnosed.  The examiner noted that the 
veteran had moderate to severe levels of depression and 
anxiety, which involved increasing persecutory ideation.  The 
psychiatrist indicated that the veteran was unemployable due 
to those symptoms alone.  Nevertheless, the doctor also noted 
that the veteran had a cognitive decline in memory and 
concentration due to his diabetes mellitus.  The physician 
opined that the veteran was unemployable due to both his 
diabetes mellitus and his other psychological problems.  

In February 1999, the veteran was declared incompetent to 
handle his funds.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

The percentage rating contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the orthopedic system; 
(4) multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).  In short, the question in 
a total rating case based upon individual unemployability due 
to service-connected disability is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

For purposes of 38 C.F.R. § 4.16(a), the veteran's service-
connected disabilities will be considered one disability 
because they were from a common etiology.  This disability is 
rated as 60 percent disabling.  Therefore, the veteran is 
eligible for consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a); the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

There is conflicting medical evidence about whether the 
veteran's difficulty with concentration and memory is due to 
diabetes mellitus.  On the one hand, the September 1992 VA 
neurological examiner indicated that it was difficult to 
attribute the veteran's concentration problem to a 
neurological cause since there was no evidence of 
abnormalities on the CT scan or the EEG.  The June 1993 VA 
psychiatric examiner noted that a problem with concentration 
and memory could be associated with depression and also 
opined that there was no definitive relationship between the 
veteran's diabetes and depression.  

Also, on the October 1993 VA psychological consultation, the 
impression of the examiners was that the veteran was 
malingering his memory impairment.  On the other hand, the 
August 1992 private psychiatric examiner opined that the 
veteran's cognitive impairment was predominantly secondary to 
metabolic factors; the examiner noted that the veteran's 
metabolic factor was insulin dependent diabetes mellitus.  
The veteran's treating VA physician in October 1993 opined 
that any cognitive deficits, if present, were likely due to 
recurrent hypoglycemic episodes.  



That same doctor in a September 1995 statement indicated that 
cognitive deficits were the first symptom of hypoglycemia.  
In addition, the February 1998 VA psychiatric examiner noted 
that the veteran had a cognitive decline in memory and 
concentration due to his diabetes mellitus.

Equally important, the veteran's then treating private 
physician in a September 1993 statement opined that the 
veteran was currently disabled because of his diabetes 
mellitus.  The veteran's treating VA doctor, in two separate 
statements, noted that frequent hypoglycemic episodes would 
make it difficult, if not impossible, for the veteran to get 
and maintain employment.  

The March 1997 VA general medical examiner opined that the 
veteran was unemployable because of, inter alia, his diabetes 
mellitus.  The March 1998 VA psychiatric examiner concluded 
that the veteran was unemployable due to both his diabetes 
mellitus and his other psychological problems.

The veteran is currently unemployed, and he also only has a 
year of college education.  Based on the medical evidence and 
statements from former employers, it is unlikely that the 
veteran could resume a career in the nursing field because of 
his service-connected disabilities.  Furthermore, given the 
nature of his disabilities and his education background, it 
is unlikely that the veteran could successfully maintain a 
job in another career.  

The evidence is at least in equipoise regarding whether the 
veteran is unemployable because of his service-connected 
disabilities.  In other words, the preponderance of the 
evidence is not against a finding that the veteran's service-
connected disabilities currently preclude all substantially 
gainful employment which he might be reasonably expected to 
obtain and retain.  Therefore, the record supports a grant of 
a total disability rating based on individual 
unemployability.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

